Case 6:20-cv-00152-JCB-KNM Document 17 Filed 09/17/20 Page 1 of 2 PageID #: 52




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


  OBIE TEMPLIN,

  Plaintiff,                                                   Case No. 6:20-cv-00152-JCB-KNM

  v.
                                                              Honorable Judge K. Nicole Mitchell
  WEBCOLLEX, LLC; dba CKS FINANCIAL,

  Defendant.



               AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Obie Templin and

 Defendant, Webcollex, LLC dba CKS Financial, through their respective counsel that the above-

 captioned action is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure 41. Each

 party shall bear its own costs and attorneys’ fees.


 Dated: September 17, 2020                                 Respectfully Submitted,

 OBIE TEMPLIN                                              WEBCOLLEX, LLC DBA CKS FINANCIAL

 /s/ Marwan R. Daher (with consent)                        /s/ Kirstie M. Simmerman
 Marwan R. Daher                                           Kirstie M. Simmerman
 Counsel for Plaintiff                                     Counsel for Defendant
 Sulaiman Law Group, LTD                                   Gordon Rees Scully Mansukhani, LLP
 2500 S. Highland Ave., Ste. 200                           2200 Ross Avenue, Suite 3700
 Lombard, Illinois 60148                                   Dallas, Texas 75201
 Phone: (630) 575-8181                                     Phone: (214) 231-4600
 mdaher@sulaimanlaw.com                                    ksimmerman@grsm.com




                                                       1
Case 6:20-cv-00152-JCB-KNM Document 17 Filed 09/17/20 Page 2 of 2 PageID #: 53




                                   CERTIFICATE OF SERVICE

           I hereby certify that I today caused a copy of the foregoing document to be electronically

 filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

 record.



                                                       /s/ Kirstie M. Simmerman
                                                       Kirstie M. Simmerman




                                                   2
